43 N.Y.2d 725 (1977)
The People of the State of New York, Respondent,
v.
Al Williams, Also Known as Allen White, Appellant.
Court of Appeals of the State of New York.
Argued October 14, 1977.
Decided November 21, 1977.
Andrew E. Abraham and William E. Hellerstein for appellant.
John J. Santucci, District Attorney (David Zucker of counsel), for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*726MEMORANDUM.
The order of the Appellate Division should be affirmed.
We agree with the majority in that court that there was sufficient evidence to sustain the conviction for possession of a weapon. Police attention had been drawn to defendant's behavior about 3:50 A.M. on December 20. He was observed to crouch down beside the left front wheel of the Volkswagen van, to take something from beneath his overcoat and to place it under the front wheel. When defendant proceeded a short distance down the street to the corner, one of the officers went immediately to the spot where defendant had been and found the sawed-off shotgun under the left front wheel. There was nothing else under the wheel and no one else in the area. *727 Proof of such circumstances supports the conclusion that defendant had been in possession of the sawed-off shotgun.
Order affirmed in a memorandum.